DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/08/21.
a. Independent claims 1, 6, 11, and 16 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0337862, “Sharma”) in view of Perras et al. (US 2016/0150448, “Perras”).
Regarding claim 1, Sharma discloses a method implemented by a network traffic management system comprising one or more software defined networking switches, network processing nodes, server devices, or client devices (See fig.1-3, SDN controller, SDN switch and endpoint devices), the method comprising:
- programming subscriber data associated with one or more subscribers at a first network processing node (See ¶.6, operating a SBC to receive a session initiation signal used to initiate a first media session, operating the SBC to send to an SDN controller session identification information (such as for example, 5 tuple information--source Internet Protocol (IP) address, source transport port, protocol type, destination IP address, destination transport port) identifying a first Real-time Transport Control Protocol (RTCP) packet stream corresponding to the first media session and causing the SDN controller to control a first open flow switch to establish an entry in a flow table to cause the first open flow switch to send a copy of the RTCP packets corresponding to the first RTCP packet stream to the SBC while also communicating (e.g., forwarding) the RTCP packets corresponding to the first RTCP packet stream towards the intended RTCP packet stream destination. The session identification information may, and in some embodiments does, include other metadata information such as DSCP (Differentiated Services Code Point) value and VLAN (Virtual Local Area Network) tag; See ¶.48, The premise here being that the RTCP address (IP address and port) of a given peer uniquely identifies the corresponding session);
- programming a software defined networking (SDN) switch to forward network traffic having network addresses associated with the one or more subscribers to the first network processing node (See ¶.6, operating the SBC to send to an SDN controller session identification information and causing the SDN controller to control a first open flow switch to establish an entry in a flow table to cause the first open flow switch to send a copy of the RTCP packets corresponding to the first RTCP packet stream to the SBC while also communicating (e.g., forwarding) the RTCP packets corresponding to the first RTCP packet stream towards the intended RTCP packet stream destination).
Sharma does not explicitly disclose what Perras discloses,
- selecting the one or more subscribers to move from the first network processing node to a second network processing node (Perras, See fig.6 and ¶.84, If the UE performs a handover, the handover signaling may again be forwarded to the SDN controller, which may decide if a new anchor has to be selected. If no new anchor is selected, the SDN controller may configure the data forwarding plane in the network, (e.g., using OpenFlow), so that traffic may be exchanged between the anchor and the UE);
- in response to the selection, programming the subscriber data associated with the one or more subscribers at the second network processing node (Perras, See ¶.86, The SDN controller is in charge of configuring the data forwarding path, (depicted by the light dashed lines in FIG. 6), to ensure that the UE 420 may also use the new IP address. No tunnels are required between the anchor and the current point of attachment, nor between anchors, as the data forwarding may be dynamically updated using SDN, (e.g., OpenFlow protocol between the controller and the network programmable switches/routers); and
- after the subscriber data associated with the one or more subscribers is programmed on the second network processing node, the SDN switch to forward network traffic having network address associated with the one or more subscribers to the second network processing node instead of the first network processing node (See ¶.84, If the UE 420 performs a handover as depicted in FIG. 6, the handover signaling may again be forwarded to the SDN controller 410, which may decide if a new anchor has to be selected; See ¶.86, See ¶.86, The SDN controller is in charge of configuring the data forwarding path to ensure that the UE 420 may also use the new IP address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “selecting the one or more subscribers to move from the first network processing node to a second network processing node; in response to the selection, programming the subscriber data associated with the one or more subscribers at the second network processing node; after the subscriber data associated with the one or more subscribers is programmed on the second network processing node, the SDN switch to forward network traffic having network address associated with the one or more subscribers to the second network processing node instead of the first network processing node” as taught by Perras into the system of Sharma, so that it provides a way for UE to perform a handover through forwarded handover signaling to the SDN controller (Perras, See ¶.84).

Regarding claim 5, Sharma discloses “reprogramming the SDN switch comprises programming a forwarding table of the SDN switch (Sharma, See ¶.40, the signaling SBC and/or SDN controller uses the determined quality of media stream to make key decisions to re-program/re-route the media stream flow in real time and/or make routing decisions on new and/or other existing media flows to optimize one or more network parameters, e.g., network bandwidth utilization, network congestion, network delays, etc. Furthermore, the invention does not require that the endpoint devices, e.g., user equipment devices be modified in any way or include API (application programming interface) or software to collect/capture and/or report QoS metrics. Moreover, not only are specialized or modified endpoint devices not needed/used to implement the invention but the QoS metrics are collected/captured and used without knowledge of this activity by the endpoint devices; See fig.4 and ¶.54, flow tables and group table).”

Regarding claim 6, it is a system claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 10, it is a claim corresponding to the claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 11, it is a non-transitory claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 15, it is a claim corresponding to the claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 16, it is an apparatus claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 20, it is a claim corresponding to the claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 2-4, 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Perras and further in view of Sharma’849 (US 2018/0337849, “Sharma’849”).
Regarding claim 2, Sharma and Perras do not explicitly disclose what Sharma’849 discloses “receiving aggregated network traffic at the SDN switch; using the SDN switch to disaggregate the aggregated network traffic including forwarding network traffic of the one or more subscribers to the second network processing node; and prior to the network traffic of the one or more subscribers reaching its intended destination, processing the network traffic of the one or more subscribers at the second network processing node (Sharma’849, See fig.1-2 and fig.19, the traffic flows of a plurality of peer devices are aggregated into a switch as shown in fig.19 ; See fig.5 and ¶.131, The SBC 1510 then programs one or more of the communications switches (via SDN controller) through which the RTP media streams are programmed to duplicate only the RTCP stream using a Group Table and by modifying the Layer 2 and/or Layer 3 destination transport address (i.e., Ethernet destination which is a layer 2 destination transport address and/or an Internet Protocol (IP) destination address which is a layer 3 destination transport address). Diagram 500 of FIG. 5 illustrates the layer/levels L1, L2, L2.5, L3 and L4 which may be modified by an Open Flow switch; See fig.15-18, disaggregated traffic flows from one or more switches).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving aggregated network traffic at the SDN switch; using the SDN switch to disaggregate the aggregated network traffic including forwarding network traffic of the one or more subscribers to the second network processing node; and prior to the network traffic of the one or more subscribers reaching its intended destination, processing the network traffic of the one or more subscribers at the second network processing node” as taught by Sharma’849 into the system of Sharma and Perras, so that it provides a way of forwarding the media flow to the destination (Sharma’849, See ¶.81).

Regarding claim 3, Sharma and Perras do not explicitly disclose what Sharma’849 discloses “the network addresses associated with the one or more subscribers comprise an Internet Protocol version four (IPv4) address and an Internet Protocol version six (IPv6) address, and wherein reprogramming the SDN switch to forward network traffic having the network addresses associated with the one or more subscribers to the second network processing node causes both IPv4 network traffic and 11.4660U1 #57029542 v140IPv6 network traffic of the one or more subscribers to be processed by the second network processing node (Sharma’849, See fig.2 and ¶.81, Once the micro flow is identified by the Internet Protocol 5-tuple, the programmable switch provides one or more of the following media relay services 214 by implementing programming instructions installed or caused to be installed by the SBC via the SDN controller: bandwidth policing based on the negotiated codec or using the Session Description Protocol (SDP) b line or local policy determined by the SBC during establishment of the media session, source address filtering, modifying the IP 5-tuple information of the packets in the micro flow for example for IPv6/IPv4 interworking to forward the media flow to the destination, modifying the DSCP marking or vlan tag, identify Far end Network Address and Port Translation and detect any media inactivity procedures such as RTP inactivity detection).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 2.

Regarding claim 4, Sharma and Perras do not explicitly disclose what Sharma’849 discloses “the one or more subscribers are selected to move from the first network processing node to the second network processing node in response to a performance metric of the first network processing node exceeding a threshold (Sharma’849, See 2056 fig.20E and ¶.210, the SDN controller will continuously or on a periodic basis monitor the SDN network traffic load (e.g., packets being processed by said SDN switch(es) and other network components versus packet processing capacity of the SDN switch(es) or other network components, calls per second being handled by the switches vs. call handling capacity) to determine when the traffic flowing through various network components, e.g., SDN switch(es), of the SDN network are approaching or exceeding a pre-defined processing limit or threshold for the component and the SDN upon detecting that a component is exceeding the pre-defined limit or threshold will dynamically reconfigure the network to address and relieve if possible the detected potential problem. The pre-defined limit or threshold being set to a level below a components actual processing capacity so that the SDN network can be reconfigured before the actual processing capacity limit of the component is reached or exceeded so as to minimize disruption to the network. Operation proceeds from optional step 2054 to step 2060).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 2.

Regarding claims 7-9, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claims 12-14, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claims 17-19, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, the Examiner has clarified and totally remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and a new prior art. The previous 103 rejection has been replaced with Sharma in view of a new prior art by Perras for independent claims instead of the previous Sharma in view of Sharma’849 and further in view of Bharrat.

                                          Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411